Exhibit CONVERTIBLE SECURED PROMISSORY NOTE AND LOAN AGREEMENT Amount of the Note: Date of the Note: , 2009 Payee: FOR VALUE RECEIVED, the undersigned, Gen2Media Corporation (the "Maker") promises to pay to the order of the Payee, (“defined as the Payee or any Holder in due course of this Note), at such place as the Payee may from time to time designate to the Maker in writing, in legal tender of the United States, the amount of the Note, upon the following terms: 1.The Principal Amount of the Note shall be due and payable in full, at the earlier of (a) when Maker concludes an equity financing in the minimum amount of $1 million; or (b) 12 months from the date hereof. 2.Interest shall accrue on this Note in the amount of 12% per annum, on the principal balance outstanding from time to time. Payee may elect to have the interest paid on this Note monthly, rather than accrue, by giving written notice to Maker. 3.Payee, or the holder of this Note shall have the option, but not the obligation, at any time during the term hereof, to convert this Note (including principal and any accrued interest) into either common or preferred stock of Maker, on any one, (at the sole election of Payee) ofthe following terms: (a) an exercise price of 25 cents per share of Class “A” common stock of Maker, (b) an exercise price that is in the form of the type of security (common or preferred), but with a 30% discount, to the price or plan of financing that Maker undertakes for the contemplated $5 million equity financing that Maker is undertaking; or (c) in the event the Company is sold prior to any such financing being completed, Payee or holder may convert into equity at a 30% discount of the price paid per share in any such sale of the Company. The Payee may elect any of these three options, at any time during the term or prior to repayment of this loan, by providing written notice to Maker.However, in the event that the Company does not successfully conclude a financing, in minimum amount of $1 million, within 12 months of the date hereof, or is not sold during said time period, than the
